Name: 2013/206/EU: Council Decision of 22Ã April 2013 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  financing and investment;  monetary relations;  marketing;  international trade;  European construction;  economic analysis
 Date Published: 2013-04-30

 30.4.2013 EN Official Journal of the European Union L 118/1 COUNCIL DECISION of 22 April 2013 on the position to be adopted, on behalf of the European Union, in the EEA Joint Committee concerning an amendment to Annex XXI (Statistics) to the EEA Agreement (2013/206/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XXI thereto. (3) Annex XXI to the EEA Agreement contains specific provisions and arrangements concerning Statistics. (4) Commission Regulation (EU) No 555/2012 of 22 June 2012 amending Regulation (EC) No 184/2005 of the European Parliament and of the Council on Community statistics concerning balance of payments, international trade in services and foreign direct investment, as regards the update of data requirements and definitions (3) should be incorporated in the EEA Agreement, with certain adaptations for Norway, Iceland and Liechtenstein. (5) Annex XXI to the EEA Agreement should therefore be amended accordingly. (6) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, in the EEA Joint Committee on the proposed amendment to Annex XXI (Statistics) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 22 April 2013. For the Council The President E. GILMORE (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 166, 27.6.2012, p. 22. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2013 of ¦ amending Annex XXI (Statistics) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Commission Regulation (EU) No 555/2012 of 22 June 2012 amending Regulation (EC) No 184/2005 of the European Parliament and of the Council on Community statistics concerning balance of payments, international trade in services and foreign direct investment, as regards the update of data requirements and definitions (1) is to be incorporated into the EEA Agreement. (2) Annex XXI to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Point 19s (Regulation (EC) No 184/2005 of the European Parliament and of the Council) of Annex XXI to the EEA Agreement shall be amended as follows: 1. The following indent is added:  32012 R 0555: Commission Regulation (EU) No 555/2012 of 22 June 2012 (OJ L 166, 27.6.2012, p. 22). 2. The text of the adaptation is replaced by the following: (a) Points 1 and 2 of Table 1 of Annex I shall not apply to Norway. (b) Table 1 of Annex I shall not apply to Iceland before May 2017. (c) This Regulation shall not apply to Liechtenstein.. Article 2 The texts of Regulation (EU) No 555/2012 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made (2). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 166, 27.6.2012, p. 22. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]